

114 S1191 IS: Point Reyes Coast Guard Housing Conveyance Act
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1191IN THE SENATE OF THE UNITED STATESMay 5, 2015Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Commandant of the Coast Guard to convey certain property from the United States to
			 the County of Marin, California.
	
 1.Short titleThis Act may be cited as the Point Reyes Coast Guard Housing Conveyance Act. 2.Conveyance of certain property in Point Reyes Station, California (a)Conveyance (1)In generalThe Commandant of the Coast Guard shall convey to the County of Marin all right, title, and interest of the United States in and to the covered property—
 (A)for fair market value, provided for in paragraph (2); (B)subject to the conditions required by this section; and
 (C)subject to any other term or condition that the Commandant considers appropriate to protect the interests of the United States.
 (2)Fair market valueThe fair market value of the covered property shall be— (A)determined by a real estate appraiser, selected by the County and licensed to practice in California; and
 (B)approved by the Commandant, who shall base such approval on considerations of equity and fairness, including the use required by this Act of the covered property.
 (3)ProceedsThe Commandant may deposit the proceeds from a conveyance under paragraph (1) in the Coast Guard Housing Fund established by section 687 of title 14, United States Code.
 (b)Condition of conveyanceAs a condition of any conveyance of covered property under this section, the Commandant shall require that all right, title, and interest in and to the covered property revert to the United States if the covered property or any part thereof ceases to be used for affordable housing, as defined by the County and the Commandant at conveyance, or to provide a public benefit approved by the County.
 (c)Rule of constructionNothing in this Act shall be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (d)DefinitionsIn this section: (1)CommandantThe term Commandant means the Commandant of the Coast Guard.
 (2)CountyThe term County means the County of Marin, California. (3)Covered propertyThe term covered property means the 32 acres of Federal land (including all buildings, structures, utilities, and miscellaneous facilities on the land) that is located in Point Reyes Station in the County of Marin, California, and that are under the administrative control of the Coast Guard and identified by the Coast Guard as “CAMSPAC Housing”.
 (e)ExpirationThe authority to convey the covered property under this section shall expire on the date that is four years after the date of the enactment of this Act.